Citation Nr: 1023205	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-01 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness or 
other qualifying chronic disability under 38 U.S.C. § 1117.

6.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as due to 
an undiagnosed illness or other qualifying chronic disability 
under 38 U.S.C. § 1117.

7.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as due to 
an undiagnosed illness or other qualifying chronic disability 
under 38 U.S.C. § 1117.

8.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
an undiagnosed illness or other qualifying chronic disability 
under 38 U.S.C. § 1117.

9.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
an undiagnosed illness or other qualifying chronic disability 
under 38 U.S.C. § 1117.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January to May 1980, 
March 2003 to September 2004, and May to September 2005.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In December 2009, the Veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  During the hearing, the Acting Veterans Law Judge 
granted the Veteran's request to hold the record open for 60 
days so that he could file evidence in support of his appeal.  
To date, the Veteran has not submitted any additional 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review, the Board finds that further development is 
warranted on each of the Veteran's claims.

As to his service connection claims, in his testimony at a 
December 2009 Board hearing, the Veteran reported that he 
served in combat in Iraq and that his unit received the 
Combat Action Badge, the award of which remains pending.  The 
Board observes that although his service personnel records 
have not been associated with the claims folder, the 
Veteran's most recent DD Form 214, for the period from May to 
September 2005, shows that he was awarded the Global War on 
Terrorism Expeditionary Medal as well as the Global War on 
Terrorism Service Medal.  The Global War on Terrorism 
Expeditionary Medal is awarded only for those Veterans who 
were deployed to designated combat areas, and the Global War 
on Terrorism Service Medal is for those who serve in support 
of operations to combat terrorism.  See 
http://www.defense.gov/Releases/Release.aspx?ReleaseID=7092.  
As such, his receipt of the Global War on Terrorism 
Expeditionary Medal is consistent his report of combat 
service in Iraq.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In any event, the Veteran testified that his entire unit had 
been awarded the Combat Action Badge and he was about to 
obtain documentation of the decoration.  To date, the Veteran 
has not submitted evidence of this award.  However, as a 
federal record, the Board finds that the RO should attempt to 
obtain the Veteran's service personnel records or other 
documentation of the Combat Action Badge.

As regards the right shoulder osteoarthritis, the Veteran 
testified that he injured the shoulder when diving for cover 
from incoming mortar fire in Iraq in 2004.  He added that he 
injured his service-connected right knee in the same 
incident.  The service treatment records, however, fail to 
show that he injured his right shoulder or right knee while 
diving for cover.  Rather, they indicate that he injured his 
right knee during training.  They also show a history of 
osteoarthritis of the right shoulder prior to 2004.  However, 
the Veteran has testified that he has been awarded a Combat 
Action Badge, which may affect the outcome of his claim.  See 
38 U.S.C.A. § 1154(b) (West 2002).  Further, a June 2008 VA 
joints examination report reflects the examiner's opinion 
that the Veteran's current right shoulder impingement with 
rotator cuff tendinopathy is most likely caused by or a 
result of his diving for cover in 2004.  However, the 
Veteran's claim folder was not available for review.  Thus, 
the RO should arrange for the Veteran's claims folder to be 
reviewed by the above examiner to obtain a supplemental 
opinion based on a complete review of the claims folder.

As regards the bilateral hearing loss and tinnitus, the 
Veteran testified that these disorders are due to an IED 
(improvised explosive device) that exploded about three feet 
away from him in Iraq.  Although a June 2004 service 
treatment record reflects that an audiology referral was 
indicated, an April 2005 audiogram does not indicate hearing 
loss disability as defined by VA.  38 C.F.R. § 3.385 (2009).  
However, as the Veteran was likely exposed to loud noise in 
Iraq and he is competent to report that he has diminished 
hearing and tinnitus, the RO should schedule him for a VA 
audiology examination to determine whether he has bilateral 
hearing loss and tinnitus and, if so, whether they are 
related to such exposure in service.

The Veteran also testified that his left knee disability and 
peripheral neuropathy of the upper and lower extremities are 
due to his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  He added that the 
numbness and tingling in the hands and legs started while he 
was in Iraq, that he has been receiving treatment for the 
left knee and neuropathy, and that no one has been able to 
provide any confirmed diagnoses.  Further, at the December 
2009 Board hearing, his representative asserted that the 
Veteran sought entitlement to service connection under the 
provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. 
§ 3.317 (2009).  In this regard, the Board observes that, to 
date, the Veteran's claims have not been considered under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

In light of the foregoing, the RO should schedule the Veteran 
for a VA examination to determine the nature, extent, onset, 
and etiology of all pathology, which may be present, 
pertaining to left knee pain and peripheral neuropathy of the 
upper and lower extremities.  The RO should then readjudicate 
the claims under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.

Finally, as to the Veteran's claim for a higher rating for is 
right knee disability, he testified, in essence, that his 
disability has worsened since the last VA examination.  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his right knee disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995). Thus, the Board has no discretion 
and must remand this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran 
appropriate notice pursuant to the VCAA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes the criteria 
required for the claims asserted based on 
Persian Gulf War service under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  

2.  The RO should attempt to obtain the 
Veteran's service personnel records or 
other documentation of the Combat Action 
Badge.

3.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for an appropriate VA 
examination to determine the nature, 
extent, frequency and severity of his 
right knee disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests, 
including range of motion studies, should 
be performed.  The examiner should express 
the findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected joint.  The 
examiner must also discuss whether the 
Veteran has any complaints, as well as 
whether there are any clinical findings, 
of instability, locking or subluxation of 
the right knee.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

4.  The RO should afford the Veteran an 
appropriate VA examination that addresses 
the nature, extent, onset, and etiology of 
the Veteran's right shoulder disability, 
left knee disability, peripheral 
neuropathy or the right upper extremity, 
left upper extremity, right lower 
extremity and left lower extremity found 
to be present.  The claims folder should 
be made available and reviewed by the 
examiner.  The examiner must discuss the 
Veteran's report of a continuity of 
symptoms since service and indicate 
whether it is at least as likely as not 
that any right shoulder, left knee, or 
peripheral neuropathy problems can be 
attributed to a known clinical diagnosis.  

If the examiner attributes any right 
shoulder, left knee or peripheral 
neuropathy to a known clinical diagnosis, 
the examiner must state whether it is at 
least as likely as not that any such 
condition is related to or had its onset 
in service.  In doing so, the examiner 
must acknowledge and discuss the Veteran's 
report of a continuity of symptoms since 
service.

The rationale for all opinions expressed 
should be set forth in a legible report.

5.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of his hearing loss and tinnitus.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of his hearing 
loss and tinnitus since service, and opine 
as to whether it is at least as likely as 
not that the Veteran's hearing loss and 
tinnitus are related to or had their onset 
during service, and particularly, to his 
report of in-service acoustic trauma.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

6.  Thereafter, the RO should readjudicate 
the claims, with consideration of 
38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304 (2009) relating to the 
Veteran's report of combat, and 38 
U.S.C.A. § 1117 (West 2002) and 38 C.F.R. 
§ 3.317 (2009) for the claims asserted 
based on Persian Gulf War service.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

